PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/525,384
Filing Date: 29 Jul 2019
Appellant(s): Fuchs, Gil, Emanuel



Thomas D. Kohler
Registration No. 32,797
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on April 15, 2021 in response to the Final Rejection mailed on June 15, 2020 and the subsequent Advisory Actions mailed on December 23, 2020 & April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 15, 2020 from which the appeal is taken have been modified by the Advisory Actions dated December 23, 2020 and April 23, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the term “transportation elements”, as best understood with reference to Applicant’s Specification, in particular paragraphs 13-14, a transportation element appears to be nothing more than particular geographic location on a road, street, path, sidewalk, trail, waterway or other ways that a vehicle or pedestrian travels along and is being interpreted in this manner for purposes of examination.
Regarding the term “geo-referenced”, as best understood with reference to Applicant’s Specification, in particular paragraph 20, geo-referenced refers to a latitude and longitude (i.e., geographical coordinate) and will be interpreted in this manner for purposes of examination.
Regarding “a statistical predictive relationship", this term is not disclosed or defined per se in the specification.  As best understood with reference to Applicant’s Specification, it appears that the term refers to no more than using any sort of statistical analysis on one or more parameters and will be broadly interpreted in this manner for purposes of examination.
Regarding “statistical relevance”, as best understood with reference to Applicant’s Specification, in particular paragraph 31, it is one or more measurements or parameters used to predict an outcome. Notably, the definition presented also refers to a threshold being set that pertains to how much a specific parameter influences the prediction and if the correlation between an actual outcome and the 
Regarding “statistically significant”, as defined by the Applicant’s Specification, in particular, at paragraph 30, this term refers to a minimum amount of information that can be used to achieve acceptable predictions of risk or hazard. The Applicant Specification notes that a threshold needs to be in place to exclude information that is below a pre-defined value of percent coverage.  It appears that without defining a threshold, a determination of statistical significance cannot be made.  For purposes of examination, Examiner will be interpreting statistically significant in this manner.
Regarding the term “snapped”, as defined by Applicant’s specification, Applicant refers to “snapping” as “the process of finding the nearest transportation element (via a perpendicular distance) to a given geo-spatial coordinate location” in paragraph 21.  Applicant then also refers to “snapped” in paragraph 33 noting under Historical Data that “crimes associated with a location (snapped to a road segment or intersection)…” and then in paragraph 57 noting “[f]or accident reports geographically references to a street address or intersection 202, the reference must be geocoded 204 so that the segment or intersection can be associated (snapped) 208 with appropriate road segment or intersection in the database.  If the incoming accident report is referenced to map coordinates 206, then this location can simply be snapped 208 to the nearest street segment or intersection.”  (See Applicant Specification paragraph 57).  It appears to Examiner that being “snapped” refers to associating a location to a road segment or intersection and will be interpreting “snapped” in this manner.
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q)  All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 

Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention. In the instant case, the following limitations are expressing the intended result of a process step positively recited and are not given weight: 
In Claim 1, the limitations “to estimate an initial risk as a function of the historical information for said transportation elements; “for routing across a transportation network comprised of transportation elements contained with the risk database”; “to be traversed between the start location 
In Claim 29, the claim recites “to estimate an initial driving risk as a function of the historical information” which is a statement of the intended use of the statistical predictive relationship and does not provide a patentable distinction as currently claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10, 12, 15, 18-19, 21-24 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Independent Claim 1 recites compiling a multiple parameter-function risk database including historical information categorized as a function of location and time, the historical information comprising a plurality of risk factors wherein each risk factor is both geo-referenced to a transportation element and temporally references, developing a statistical predictive relationship to estimate an initial insurance risk as a function of the historical information for said transportation elements compiled and stored; determining risk values for the transportation elements as a function of the historical information location and time using the statistical predictive relationship; receiving a routing request associated with a specific vehicle for routing across a transportation network comprised of transportation elements, the routing request including identification of time of travel, a start location and a destination location; determining each determined route comprising proposed transportation elements to be traversed between the start location and the destination location at the time of travel; selecting risk values for the proposed transportation elements of each determined route, said selecting comprising selecting the initial risk value for said proposed transportation elements having the time function corresponding to the time of travel; calculating a relative risk for each said determined route at 
Independent Claim 27 recites receiving multiple-parameter-function risk estimates for a plurality of transportation elements, wherein each multiple parameter-function risk estimate is at least both geo-referenced to a specific transportation element and temporally-referenced with each risk estimate being categorized as a function of both geographical location and time, said multiple parameter-function risk estimates including plural different temporally-referenced risk estimates for at least one geo-referenced transportation element; storing said multiple-parameter risk estimates including said plural different temporally-referenced risk estimates; receiving, a routing request associated with a specific vehicle, the routing request including identification of a start location and destination location; determining, routes across the transportation elements, each determined route comprising identification of transportation elements to be traversed between the start location to the destination; comparing the transportation elements of each determined route and calculating relative risk for each said determined route based on the risk estimates associated with the transportation elements contained in the determined route; and presenting one or more of said determined route with its calculated relative risk.
	The series of steps recited describe compiling and analyzing historical data comprising a plurality of risk factors, developing a statistical predictive relationship to estimate an initial insurance risk, determining risk values using the statistical predictive relationship, receiving routing requests, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route as in Claim 1.  In Claim 27, the series of steps recites receiving multiple parameter function risk estimates for a plurality of transportation elements, storing the estimates, receiving a routing request associated with a specific vehicle, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route.  The claims reflect a fundamental economic principle or practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
       Yes. the claimed invention discloses method claims that recite compiling and analyzing historical data comprising a plurality of risk factors, developing a statistical predictive relationship to estimate an initial insurance risk, determining risk values using the statistical predictive relationship, receiving routing requests, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route via a series of steps as in Claim 1.  In Claim 27, the series of steps recites receiving multiple parameter function risk estimates for a plurality of transportation elements, storing the estimates, receiving a routing request associated with a specific vehicle, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe compiling and analyzing historical data comprising a plurality of risk factors, developing a statistical predictive relationship to estimate an initial insurance risk, determining risk values using the statistical predictive relationship, receiving routing requests, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route as in Claim 1.  In Claim 27, the series of steps recites receiving multiple parameter function risk estimates for a plurality of transportation elements, storing the estimates, receiving a routing request associated with a specific vehicle, determining routes and selecting risk values for the elements of each determined route then calculating and presenting a relative risk for each determined route.  The claims reflect a fundamental economic principle or practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a multiple parameter function database, a risk database, a processor, a memory and a navigation device.  Claim 27 recites risk database, a navigation device and a processor. The claims are apply generic computer components to the recited abstract limitations.  The recited statistical predictive relationship and navigation algorithm appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)
The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The Applicant Specification does not disclose improvements to the functioning of a computer or a technology or technical field.  The independent claims themselves do not purport to improve the functioning of the computer itself or any technology or technical field.  The claims use a processor and a processor through a navigation device. The independent claims do not appear to improve any technical field or computing functionality.  Even in ordered combination, the claims do not appear to reflect an improvement in technology.
In particular, the claims only recite a multiple parameter function database, a risk database, a processor, a memory and a navigation device which are recited at a high level of generality, (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 27 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data, storing and retrieving information and performing repetitive calculations – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:


“The present invention may be conveniently implemented using one or more conventional general purpose or specialized digital computers or microprocessors programmed according to the teachings of the present disclosure.  Appropriate software coding can be readily prepared by skilled programmers based on the teachings of the present disclosure, as will be apparent to those skilled in the software art.”  (See Applicant Specification paragraph 87)

“In some embodiments, the present invention includes a computer program product which is a non-transitory storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention.  The storage medium can include, but is not limited to, any type of disk including floppy disks, optical discs, DVD, CD-ROMs, Microdrive, and magento-optical disks, ROMS, RAMs, EPROMs, EEPROMs, DRAMs, VRAMs, flash memory devices, magnetic or optical cards, nanosystems (including molecular memory ICs), or any type of media or device suitable for storing instructions and/or data.”  (See Applicant Specification paragraph 88)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 27 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10, 12, 15, 18-19, 21-24 and 28-32 further define the abstract idea that is presented in the respective independent Claims 1 and 27 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-10, 12, 15, 18-19, 21-24 and 27-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

(3) Response to Argument

Appellant Appeals the Rejection of Claims 1-10, 12, 15, 18-19, 21-25 [sic] and 27-32 under 35 USC 101.
Examiner notes that Claim 25 has been canceled. Accordingly, the claims that are on appeal as rejected under 35 USC 101 are Claims 1-10, 12, 15, 18-19, 21-24 and 27-32 and will be referred to correctly in the brief going forward.

A.	Background applicable to all claims
	Appellant argues that the claimed inventions present a “fundamental safety improvement in computer-automated navigation systems” and are directed to methods that “uniquely integrate driving risk assessment into navigation device-based vehicle routing and thus allow a driver to select a safer or less safe route based on the driver’s risk tolerance/adversity.” (See Appellant Appeal Brief dated April 
“As shown in FIG. 5, starting with the risk database 504 and the driving habits database 504, when a driver starts driving, the system determines whether the driver is driving a historical route, for example, driving towards work at a given time of day, or alternatively if a driver has input a route 506 to a new destination. If a route is being taken, the system next looks for real-time information from external sources of information 508 – for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired. Next, the travel time and risk assessment along the anticipated route is calculated by the navigation device.  Alternative routes are also calculated taking into account the real-time information. If an alternate route is found that is safer and/or faster 514, then this information can be displayed to the driver and a selection can be presented to route view the safer or faster route 518. If the safer route is selected 520, then the navigation system can either add an indication into the driver habit database that the advice was taken or this can be transmitted to a server where insurance rates are determined. This information can then be used to affect insurance rates 516.” (See Appellant’s Specification paragraph 0084)

Appellant further asserts that the claims recite a complex, computer-based methodology for assigning risk to specific transportation elements of a transportation network (e.g., road segments) by compiling a multiple parameter-function risk database with a “plurality of risk factors wherein each risk factor is both geo-referenced to a transportation element and temporally referenced.” (See Appellant’s Appeal Brief dated April 15, 2021, page 5)   Appellant asserts that the “unique use of multiple parameter-function risk represents an advance in navigation device-based routing by allowing much more accuracy and detailed analysis with the statistical prediction model of the present invention than was possible with prior navigation systems.” (Id at pages 5-6)
Examiner disagrees.  The method presented recites compiling a multiple parameter-function risk database which includes historical information categorized as a function of time and location where the historical information comprises risk factors that are geo-referenced to a transportation element and temporally referenced.  
Regarding the term “transportation elements”, as best understood with reference to Appellant’s Specification, in particular paragraphs 13-14, a transportation element appears to be nothing more than particular geographic location on a road, street, path, sidewalk, trail, waterway or other ways that a vehicle or pedestrian travels along and was previously disclosed as being interpreted in this manner for purposes of examination.
Regarding the term “geo-referenced”, as best understood with reference to Appellant’s Specification, in particular paragraph 20, geo-referenced refers to a latitude and longitude (i.e., 
Thus, in terms of the claim, the compiled database contains historical information related to a particular geographic location referenced by latitude and longitude and time.  The risk factors for each transportation element are claimed in more detail in the dependent claims (for instance Claim 2) which makes reference to accident counts, traffic density, number of driving citations and number of insurance claims.  The compiled database with a statistical predictive relationship is no more than a database of historical traffic reports or driving citations or insurance claims or accident counts that note the geographic location of said event and the time.   This is not different than the data conventionally used by insurance companies to rate insurance and generate findings of dangerous to drive in locations using insurance data and/or data compiled by the National Center for Statistics and Analysis (NCSA) of the National Highway Traffic Safety Administration.  The claims do not reflect an advance in navigation device based routing.

B.	As to the Argument that the Rejection of Independent Claims 1 and 27 (with dependent claims 2-10, 12, 15, 18-19, 21-24 and 28-31 is Clearly Erroneous

Appellant asserts that the rejection of the claims as directed to an abstract idea is clearly erroneous because 1) the claims do not in fact recite or reflect a fundamental economic principle or practice and/or a commercial or legal interaction”; 2) the claims recite a practical application of the claimed method by integrating into a vehicle routing system and navigation device and 3) the claims further recite “something more” than just well-known and conventional steps by application of a new and unconventional routing algorithm.  Examiner disagrees.
Step 1:  It is agreed that the claims are drawn to method claims.
Step 2A:
	Prong One:
Appellant argues that Claims 1 and 27 do not recite a judicial exception and alleges that the Office asserts without any support that the claims recite fundamental economic principles or practices and/or a commercial or legal interaction.  Examiner disagrees on both points.
The claims are properly grouped as certain methods of organizing human activity as a fundamental economic principle or practice and/or commercial or legal interactions.   Appellant argues that Examiner has conflated driving risk with hedging risk in order to conclude that the claims recite a fundamental economic practice or principle and/or a commercial or legal transaction.  Examiner further 
Appellant is attempting to argue that the risk being assessed is not related to certain methods of organizing human activity.  This is simply incorrect.  Appellant is attempting to reframe the intention and scope of the invention in order to somehow avoid a 101 rejection, however to reach the conclusion that the invention has nothing to do with certain methods of organizing human activity Appellant would have to ignore the fact that insurance is also part of this category; that the title of the invention is “Risk Based Automotive Insurance Rating System”; that the field of invention is disclosed to be relating to “determining vehicle insurance risk”; the 74 direct recitations of the terms “insurance”; “insured”; “insure”; “insurer(s)” in the specification; and the objectives of the invention cited in paragraphs 0037-0041. Further, the risk factors for each transportation element are further defined as at least one of accident counts, traffic density, number of driving citations and number of insurance claims in Claim 2; and the risk factors are indexed by one or more of the severity of the accident in terms of vehicle damage or passenger injury, type of traffic citation and cost of insurance claims in Claim 3.  
Even the paragraph that Appellant cites as being the object of the invention recites “[i]t is an object of this to route from an origin to a destination taking into account hazards and risk data from the hazard/risk database” is referring to the risk data from the hazard/risk database, which is noted to be an insurance risk database.  (See Appellant Specification paragraphs 0002, 0033, 0042)    The claim also refers to the use of a navigation device in the methods disclosed.  Appellant’s Specification references only the following as to the “navigation device”:
“Yet another embodiment of the present invention is a method to reduce driver/insurance risk utilizing one of the above described risk and driver habit databases and monitoring of a driver activities and habits in real-time. The system utilizes a navigation device located in a vehicle. The navigation device is either in communication with a risk database and driving habits database or the databases are stored within the navigation device.  The navigation device can be integral to the vehicle, a stand-alone device or software implemented on a computer, smartphone or tablet device. Generally location is determined by a GPS which is part of the navigation device. Based on former analysis and part of the driver habits database, the system pre-determines routes that the driver in question has historically taken. It further determines the propensity of the driver to deviate from safe driving habits such as driving faster than the speed limit or swerving in the other lane or using a mobile phone (as determined from blue-tooth usage for example).” (See Appellant Specification paragraph 0083)

“As shown in FIG. 5, starting with the risk database 502 and the driving habits database 504, when a driver starts driving, the system determines whether the driver is driving a 

Here again, the risk is linked to insurance risk in this embodiment, which is the only embodiment in which the specification notes the use of the navigation device. This is also the only embodiment where risk assessment is calculated (relative risk as claimed) and presented to the driver based on the selected risk values, which is from the insurance risk database.    The insurance aspect of the risk being determined is inextricably linked to the processes presented in the claims.  Thus, contrary to Appellant’s assertions, the words of the claims do recite a connection to insurance.  The concepts of insurance and mitigating risk are both classified under certain methods of organizing human activity as are business relations and sales activities or behaviors. The invention is properly classified as an abstract idea.

Prong Two:
Appellant argues that the claims recite an improvement in the field of computer-based navigation asserting that the claims are tied to this improvement and the practical application of the present invention is the routing of a vehicle with greater safety. (See Appellant Appeal Brief dated April 15, 2021, page 9)  Appellant further argues that the claims are intrinsically linked to the use of a vehicle navigation device, which is indisputably a specific type of machine, arguing that the claims as written cannot be performed other than by use of a vehicle navigation device. (Id.)  Examiner disagrees as to both arguments.
First, the claims do not actually result in the vehicle actually being routed anywhere.  The preambles note that the intended use is “for vehicle navigation”, however the claim only reaches requesting routing and presenting potential routes that a driver may select, which may or may not occur. Thus the concept of routing the vehicle with greater safety may not ever happen.  Secondly, the “navigation device” is recited at a high level of generality (i.e., as a generic processor performing generic computer functions) as recited by the Appellant’s Specification:


MPEP §2106.05(b) recites:

“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). Emphasis added

	Examiner asserts that the additional elements (i.e., the navigation device) are not a particular machine as established by the caselaw and the MPEP, but are general purpose computers utilized to perform the judicial exception. The claims do not incorporate the judicial exception into a practical application.   The claims are directed to an abstract idea without a practical application.

Step 2B:
While Appellant argues that Examiner did not consider the claim as a whole that is not the case.  
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions.
Appellant appears to be arguing that the Step 2B analysis requires addressing each of the specific claim limitations as recited, however that is not the case.  Step 2B analysis does not require evidence that every specific claim element is “well-understood, routine, [and] conventional activities.” The evidentiary standard under Step 2B is separate and distinct from the evidentiary standard under prior art analysis. The evidence does not need to disclose every specific claim element as under a prior art rejection.
Furthermore, Step 2B analysis pertains to the “additional elements” of the claimed invention, the elements additional to (i.e. outside of) the abstract idea. In the claimed invention, the “additional 
The analysis does not disregard the meaningful limitations or terms in the claims.  While Appellant appears focused on the length of the various sections of the rejection as opposed to the actual analysis presented which did take into account the systemization features that were presented in the claims, the claim limitations and import of those limitations, the rejection presents a cogent rejection of the claims under the guidance of the USPTO.
Further, though Appellant appears to disagree, the limitations presented (for example in Claim 1) are disclosing steps which receive and transmit data; perform repetitive calculations and store and retrieve information.   These functions are well-understood, routine and conventional computerized activity. (See MPEP §2106.05(d)(II)) Mere data gathering and selection of a particular data source or type of data (i.e., historical information comprising a plurality of risk factors that are geo-referenced to a transportation element and temporally referenced) to be manipulated is insignificant extra-solution activity. (See MPEP §2106.05(g)
Appellant admits that the hardware that is presented is conventional and well-understood.  (See Appellant Appeal Brief dated April 15, 2021, page 11)  Appellant then argues that the invention is a software invention that is unconventional. (Id.)  The problem is that the presentation of any even conceivable software advance has not been presented in the claim. The limitations are presenting high level steps without details that could potentially disclose some sort of improvement.  Developing a statistical predictive relationship or determining risk values without details on how those relationships or values may or may not be an improvement does not demonstrate an advance.   At essence the method presented is requesting a route from an origin to a destination taking into account hazards and risk.  The claims reflect no more than plugging in a destination address into a vehicle navigation device [which as disclosed above, is at a high level of generality] from a start location and receiving a number of routes.  The risk factors may be nothing more than traffic density or accident counts and the time element that would reflect the historical data as to those elements.  As an example, one could plug in a destination of the Smithsonian Museum in DC from Alexandria, VA at 5:00 pm on a Thursday and get back various routes to the destination and indications of traffic conditions for the route(s) at that time [i.e., expect delays due to rush hour traffic].   This does not result in significantly more.  The claims are not subject matter patent eligible.

C.	As to the Argument that the Rejection of Dependent Claim 32 under 35 USC 101 is Clearly Erroneous

As to Claim 32, Appellant argues that “selecting the determined route with the lowest calculated relative risk” and “navigating the vehicle along the selected determined route” require use of a highly particularized machine.  Examiner disagrees.  
The additional step of a user selecting a route which effectively directs a vehicle to follow a selected route does not result in a practical application of the method.  This is no more than using a processor to flexibly follow directions that the processor has been directed to follow.
The claimed invention is not an improvement to computer technology or computer functionality either individually or as a whole. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea that use computers as tools.

D.	As to the Argument that Patent Eligibility of the claims is confirmed by the fact that they have been determined to recite, novel, non-obvious inventive concepts

Examiner disagrees. 
Despite the Court in Mayo Collaborative Services v. Prometheus Laboratories (U.S. 2012) stating that novelty is an important factor for consideration in §101 analysis, consideration of such a factor does not necessarily trump the §101 analysis recited by the Court in Alice Corp. v. CLS Bank International (U.S. 2014).
Specifically, the court in Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014) stated:
We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis. See Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, 1756 (Fed. Cir. 2014) - emphasis added.

See Assn for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972, 1979 (2013).  Indeed, "[t]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” See Diamond v. Diehr, 209 USPQ 1, 9 (1981); see also Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961, 1973 (2012) (rejecting “the Government’s invitation to substitute §102, 103, and 112 inquiries for the better inquiry under §101”).
The court in Bascom Global Internet Services v. AT&T Mobility, LLC (Fed. Cir. 2016) stated:
However, we disagree with the district court's analysis of the ordered combination of limitations. In light of Mayo and Alice, it is of course now standard for a § 101 inquiry to consider whether various claim elements simply recite “well-understood, routine, conventional activit[ies].” Alice, 134 S. Ct. at 2359. The district court's analysis in this case, however, looks similar to an obviousness analysis under 35 U.S.C. § 103, except lacking an explanation of a reason to combine the limitations as claimed. The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. See Bascom Global Internet Services v. AT&T Mobility, LLC, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016).

Alice established that a §101 analysis requires consideration whether the individual claim elements (i.e. the computerized activity) is more than "well-understood, routine, conventional" activities. Bascom stated that the §101 analysis requires more than just analyzing each claim element, by itself, in isolation, but should also consider the claim elements in combination, as the “inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”
The claimed invention in the instant case recites performance of a series of well-understood, routine and conventional computerized activities, such as receiving or transmitting data, storing and retrieving information and performing repetitive calculations. While the claimed invention employs these well-understood, routine and conventional computer functions to a particular end, such as for vehicle navigation using a specific type of data, the underlying computer functions are still well-understood, routine and conventional computerized activities.

As to Appellant’s apparent argument that the Bahr Memo somehow stands for the proposition that all cases that are novel or lack obviousness under 102 and 103 are subject matter patent eligible, Examiner vehemently disagrees.  The inquiries are different and a finding of a lack of obviousness does not automatically result in a “pass” for subject matter eligibility purposes.  This is not a persuasive argument and argues the opposite of what the Bahr Memo and Berkheimer disclosed.
The claims are not subject matter patent eligible.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693
                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.